DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/18/2020 was considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “each booking request-resource pair”. There is a lack of antecedent basis for the bolded limitation. For examination purposes, the limitation will be interpreted to mean “each task request-resource pair”
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1/12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “receiving one or more booking requests for one or more rides from one or more passenger; identifying one or more vehicles that are available for allocation corresponding to the one or more booking requests, based on an availability status of each vehicle; generating a first matrix including a plurality of elements, wherein each element corresponds to a booking request-vehicle pair, and wherein each element is determined based on a plurality of parameter values corresponding to a plurality of parameters associated with the booking request-vehicle pair and a weight associated with each parameter; processing the first matrix by executing one or more algorithms including at least a Hungarian algorithm to generate a second matrix; and allocating based on the second matrix, a vehicle from the one or more available vehicles to a passenger for a ride”.
The limitations above, as drafted, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity and mental processes. That is, the method allows for commercial interactions (including sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) and for mental processes including pen and paper.
This judicial exception is not integrated into a practical application. In particular, the claims recite only circuitry, one or more passenger devices and a communication network (claim 1), transportation server comprising circuitry, one or more passenger devices (claim 12) as additional elements. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. 
Dependent claims 2-10 and 13-20 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1/12 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Claims 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “receiving one or more requests for performing one or more tasks; identifying one or more resources that are available for allocation corresponding to the one or more requests; generating a first matrix including a plurality of elements, wherein each element corresponds to each request-resource pair, and wherein each element is determined based on a plurality of parameter values corresponding to a plurality of parameters associated with each booking request-resource pair and a weight associated with each parameter; processing the first matrix by means of one or more algorithms including at least a Hungarian algorithm to generate a second matrix; and allocating based on the second matrix, a resource from the one or more available resources to a request from the one or more requests for performing a task”.
The limitations above, as drafted, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity and mental processes. That is, the method allows for commercial interactions (including sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) and for mental processes including pen and paper.
This judicial exception is not integrated into a practical application. In particular, the claims recite only circuitry as additional element. The additional element is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element, alone or in combination, does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element is nothing more than mere instructions to apply the exception on a general computer. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2019/0392390) in view of Wikipedia, “Adjacency matrix”, published on May 5, 2018 by Wikipedia.org, hereinafter, “Wiki” and Felix (WO 2014/106617). 
As per claim 1, Xu discloses a method comprising: 
receiving, by circuitry, one or more booking requests for one or more rides from one or more passenger devices, respectively, via a communication network (paragraph 41 and 65);
 identifying, by the circuitry, one or more vehicles that are available for allocation corresponding to the one or more booking requests, based on an availability status of each vehicle (paragraph 66); 
generating, by the circuitry, a first graph including a plurality of elements, wherein each element corresponds to a booking request-vehicle pair, and wherein each element is determined based on a plurality of parameter values corresponding to a plurality of parameters associated with the booking request-vehicle pair (paragraph 57-60, 76-79); 
processing, by the circuitry, the first graph by executing one or more algorithms including at least a Hungarian algorithm to generate a second graph (paragraph 57-60, 76-79); and 
allocating, by the circuitry, based on the second graph, a vehicle from the one or more available vehicles to a passenger for a ride (paragraph 57-60, 76-79).
However, Xu does not explicitly disclose a first and second matrices but Wiki discloses the relationship between bipartite graphs and matrices (page 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation as taught by Wiki in the teaching of Xu, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, Xu does not disclose but Felix discloses a weight associated with each parameter (page 20, line 35 to page 21, line 7 and page 41, line 16-24).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Felix in the teaching of Xu, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 11, Xu discloses a method comprising: 
receiving, by circuitry, one or more requests for performing one or more tasks (paragraph 41 and 65);
identifying, by the circuitry, one or more resources that are available for allocation corresponding to the one or more requests (paragraph 66); 
generating, by the circuitry, a first graph including a plurality of elements, wherein each element corresponds to each request-resource pair, and wherein each element is 30OLA-038 determined based on a plurality of parameter values corresponding to a plurality of parameters associated with each booking request-resource pair (paragraph 57-60, 76-79); 
processing, by the circuitry, the first graph by means of one or more algorithms including at least a Hungarian algorithm to generate a second matrix (paragraph 57-60, 76-79); and 
allocating, by the circuitry, based on the second graph, a resource from the one or more available resources to a request from the one or more requests for performing a task (paragraph 57-60, 76-79).
However, Xu does not explicitly disclose a first and second matrices but Wiki discloses the relationship between bipartite graphs and matrices (page 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation as taught by Wiki in the teaching of Xu, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, Xu does not disclose but Felix discloses a weight associated with each parameter (page 20, line 35 to page 21, line 7 and page 41, line 16-24).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Felix in the teaching of Xu, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 12, Xu discloses a system, comprising: a transportation server comprising circuitry configured to:
Receive one or more booking requests for one or more rides from one or more passenger devices, respectively; (paragraph 41 and 65);
 Identify one or more vehicles that are available for allocation corresponding to the one or more booking requests, based on an availability status of each vehicle (paragraph 66); 
Generate a first graph including a plurality of elements, wherein each element corresponds to a booking request-vehicle pair, and wherein each element is determined based on a plurality of parameter values corresponding to a plurality of parameters associated with the booking request-vehicle pair (paragraph 57-60, 76-79); 
Process the first graph by executing one or more algorithms including at least a Hungarian algorithm to generate a second graph (paragraph 57-60, 76-79); and 
Allocate, based on the second graph, a vehicle from the one or more available vehicles to a passenger for a ride (paragraph 57-60, 76-79).
However, Xu does not explicitly disclose a first and second matrices but Wiki discloses the relationship between bipartite graphs and matrices (page 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation as taught by Wiki in the teaching of Xu, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, Xu does not disclose but Felix discloses a weight associated with each parameter (page 20, line 35 to page 21, line 7 and page 41, line 16-24).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Felix in the teaching of Xu, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 2, Xu discloses wherein each booking request includes at least a pick-up location and a drop-off location (paragraph 6, 37), and wherein each vehicle is associated with a driver having at least a driver rating (paragraph 37).

Claim(s) 3-7, 9-10, 13-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2019/0392390) in view of “Wiki” and Felix (WO 2014/106617), as disclosed in the rejection of claim 1/12, further view of Andreev (US 2017/0091677), Poeppel (US 9,817,400) and Singh (US 2019/0244142). 
As per claim 3/13, Xu discloses wherein the plurality of parameters comprise at least a pick-up distance (paragraph 66, 86), a pick-up time (paragraph 65), a ride cost (paragraph 57, 92), a driver rating (paragraph 37), an earning normalizing value (ENV) (paragraph 70-71 and 86), 
However, Xu does not disclose but Felix discloses a vehicle type associated with the booking request-vehicle pair (page 4, lines 32-37 and page 12, lines 23-33)(please see claim 1 for combination rationale).
However, Xu does not disclose but Andreev discloses a dry run (paragraph 115) and an idle time (paragraph 151).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Andreev in the teaching of Xu, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
However, Xu does not disclose but Poeppel discloses passenger rating (col. 11:42-52).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Poeppel in the teaching of Xu, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
However, Xu does not disclose but Singh discloses a gross merchandise value (GMV) (paragraph 8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Singh in the teaching of Xu, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
As per claim 4/14, Xu discloses wherein the pick-up distance is determined based on a current location of an available vehicle and a pick-up location of a passenger associated with the booking request-vehicle pair (paragraph 37 and 66).
As per claim 5/15, Xu discloses a pick up time (paragraph 14, 61 and 65). However, Xu does not disclose how the pickup time is determined, but Felix discloses wherein the pick-up distance is determined based on a current location of an available vehicle and a pick-up location of a passenger associated with the booking request-vehicle pair (page 33, lines 23-33).
As per claim 6/16, Xu discloses wherein the ride cost for a ride is determined based on at least a type of the ride, a ride distance between pick-up and drop-off locations, and a ride time between the pick-up and drop-off locations (paragraph 92).
As per claim 7/17, Xu does not disclose but Andreev discloses wherein the dry run for an available vehicle is determined based on a dry run distance, and wherein the dry run distance is a minimum distance for which the available vehicle is designated to travel without having any passenger in the available vehicle, after allocation of the available vehicle to a passenger for a ride and before picking the passenger from a pick-up location associated with the booking request-vehicle pair (paragraph 115)(please see claim 3 rejection for combination rationale).
As per claim 9/19, Xu does not disclose but Singh discloses wherein the GMV is determined based on the ride cost and a ride distance between pick-up and drop-off locations associated with the booking request- vehicle pair (paragraph 8)(please see claim 3 rejection for combination rationale).
As per claim 10/20, Xu discloses wherein the ENV is determined based on earnings of one or more drivers associated with the one or more available vehicles (paragraph 70-71 and 96).
Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2019/0392390) in view of “Wiki”, Felix (WO 2014/106617), Andreev (US 2017/0091677), Poeppel (US 9,817,400) and Singh (US 2019/0244142), as disclosed in the rejection of claim 3, in further view of Davies (US 9,940,654). 
As per claim 8/18, Xu does not disclose but Andreev discloses an idle time (paragraph 151). However, Xu in view of Andreev does not disclose but Davies discloses wherein the idle time for an available vehicle is determined based on historical allocation information of the available vehicle associated with the booking request-vehicle pair (col. 11: 17-37).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Davies in the teaching of Xu in view of Andreev, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Primary Examiner, Art Unit 3628